              Case 3:18-cv-06025-RSL Document 177 Filed 04/06/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      ANIMAL LEGAL DEFENSE FUND,                        )
10                                                      )
                       Plaintiff,                       )   Case No. 3:18-cv-06025-RSL
11           v.                                         )
12                                                      )   STIPULATED MOTION FOR RELIEF
      OLYMPIC GAME FARM, INC., ROBERT                   )   FROM DEADLINES AND ORDER
13    BEEBE, JAMES BEEBE, and KENNETH                   )
      BEEBE,                                            )
14                                                      )
15                  Defendants.                         )
      ______________________________________            )
16
     I.     MOTION
17
18          Pursuant to Local Civil Rule 7(j), Plaintiff Animal Legal Defense Fund (“ALDF”)
19   respectfully requests the Court extend the deadline for filing its response to Defendants’ motion
20
     for summary judgment by one week, i.e., April 12, 2021. Defendants have stipulated to this
21
     relief, provided Defendants receive a reciprocal one-week extension to respond to ALDF’s
22
23   partial motion for summary judgment, i.e., April 19, 2021.

24   II.    STATEMENT IN SUPPORT
25
            Both parties have recently submitted multiple motions, with lengthy associated briefing
26
     due on overlapping dates. ALDF and Defendants have stipulated to reciprocal extensions in
27
28   responding to the other party’s motion for summary judgment. The short and equivalent delay

29    STIPULATED MOTION FOR RELIEF FROM                             Smith & Lowney, p.l.l.c.
                                                                     2317 East John Street
      DEADLINES                                                    Seattle, Washington 98112
      No. 3:18-cv-06025-RSL- 1                                           (206) 860-2883
              Case 3:18-cv-06025-RSL Document 177 Filed 04/06/21 Page 2 of 3




     for each party’s response will not cause any prejudice. The parties propose that the revised
 1
 2   summary judgment motions briefing deadlines be as follows:

 3         ALDF’s response to Defendants’ motion for summary judgment to be due April 12.
 4
           Defendants’ reply in support of their motion for summary judgment to be due April 16.
 5
           Defendants’ response to ALDF’s motion for summary judgment to be due April 19.
 6
 7         ALDF’s reply in support of its motion for summary judgment to be due April 23.
 8          RESPECTFULLY SUBMITTED and stipulated to this 31st day of March, 2021.
 9
                           Smith & Lowney, PLLC
10
11                         By: /s/Claire E. Tonry
                           Claire E. Tonry, WSBA No. 44497
12                         Attorneys for Plaintiff
                           2317 E. John St.,
13                         Seattle, WA 98112
14                         Tel: (206) 860-2124; Fax: (206) 860-4187
                           E-mail: claire@smithandlowney.com
15
                           Attorneys for Plaintiff
16
17                         STOEL RIVES LLP
18
                           /s/ Aric H. Jarrett
19
                           Jason T. Morgan, WSBA No. 38346
20                         jason.morgan@stoel.com
                           Aric H. Jarrett, WSBA No. 39556
21                         aric.jarrett@stoel.com
22                         James C. Feldman, WSBA No. 51271
                           james.feldman@stoel.com
23                         600 University Street, Suite 3600
                           Seattle, WA 98101
24                         Telephone: 206.624.0900
25
                           Attorneys for Defendants
26
27
28
29    STIPULATED MOTION FOR RELIEF FROM                             Smith & Lowney, p.l.l.c.
                                                                     2317 East John Street
      DEADLINES                                                    Seattle, Washington 98112
      No. 3:18-cv-06025-RSL- 2                                           (206) 860-2883
             Case 3:18-cv-06025-RSL Document 177 Filed 04/06/21 Page 3 of 3




 1
 2
 3                                                 ORDER
 4
            The Court, having considered Plaintiff Animal Legal Defense Fund’s stipulated motion
 5
 6   for relief from deadlines, hereby GRANTS Plaintiff’s motion. The reciprocal deadlines for

 7   responses to the parties’ cross-motions for summary judgment are as follows:
 8
           ALDF’s response to Defendants’ motion for summary judgment is due April 12, 2021.
 9
           Defendants’ reply in support of their motion for summary judgment is due April 16,
10
11          2021. The Clerk of Court is directed to renote Defendants’ motion for summary judgment

12          for consideration on April 16, 2021.
13
           Defendants’ response to ALDF’s motion for summary judgment is due April 19, 2021.
14
           ALDF’s reply in support of its motion for summary judgment is due April 23, 2021. The
15
16          Clerk of Court is directed to renote ALDF’s motion for summary judgment for

17          consideration on April 23, 2021.
18
19
            Dated this 6th day of April, 2021.
20
21
22                                                 HONORABLE ROBERT S. LASNIK
                                                   UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
29    STIPULATED MOTION FOR RELIEF FROM                           Smith & Lowney, p.l.l.c.
                                                                   2317 East John Street
      DEADLINES                                                  Seattle, Washington 98112
      No. 3:18-cv-06025-RSL- 3                                         (206) 860-2883
